Citation Nr: 1113381	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1962 to September 1966, including service from August 1964 to April 1965 in the waters outside Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the Veteran's claims file, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for prostate cancer and skin cancer.

A November 1965 Letter of Commendation (Letter) indicates that from June 1964 until May 1965, the Reconnaissance Attack Squadron Five (RVAH-5) embarked on the U.S.S. RANGER (CVA-61) on an extended Western Pacific deployment.  The Veteran's personnel records indicate that, as a member of this squadron, he served aboard the U.S.S. RANGER from August 1964 until April 1965 while it operated in the South China Sea off the coast of Vietnam.

In a letter dated June 2008, the Veteran indicated that he was assigned to the Line Crew as a Plane Captain and he worked on the U.S.S. RANGER's flight deck daily, processing aircraft for bombing and reconnaissance missions over Vietnam.  The Veteran further provided that on occasion, he was air-lifted to Tan Son Nhut, VNAF airbase, which was located on Vietnamese soil, for related duties.

In another letter dated September 2009, the Veteran further stated that he was flown via "COD" to Vietnamese soil in order to provide ground support for aircraft unable to return to the U.S.S. RANGER or as a member of a general work party.  The Veteran stated that while on Vietnamese soil, he worked on aircraft while other times he was asked to handle provisions like ammunition and airplane parts.  The Veteran contended that he was not given a reason or explanation as to why he was assigned to provide ground support and that neither he, nor any of his supervisors, kept a log of his assignments or transfers.  The only documentation supporting the Veteran's contention that he set foot in Vietnam is a newspaper article dated January 5, 1965 from the Bergen Record which anecdotally indicated that the RVAH-5 was operating an intensive reconnaissance flying schedule from the U.S.S. RANGER and that it was understood that the Air Force had been conducting aerial reconnaissance missions over Laos from airfields located in South Vietnam.

No statements from fellow Navy personnel who served with the Veteran aboard the U.S.S. RANGER indicating that the Veteran went ashore in Vietnam are found in the Veteran's claims file.  The Board notes that the RO, in its November 2009 Supplement Statement of the Case, recommended that the Veteran provide "buddy" statement(s) from fellow Navy personnel who served with the Veteran aboard the U.S.S. RANGER attesting to the Veteran's contention that he went ashore in Vietnam.  The Board notes that such "buddy" statements are probative to a Veteran's claim and as such, recommend that the RO make a further attempt to elicit such "buddy" statements from the Veteran.

In addition, the Veteran's claims file is also lacking the U.S.S. RANGER's command histories from the Naval Historical Center (NHC) as well as the ship's deck logs, which can be found at the National Archives in College Park, Maryland.  Such information is relevant to the Board in determining whether the Veteran ever stepped foot in Vietnam while he was aboard the U.S.S. RANGER.  Accordingly, the Board is remanding this case for additional development in order to obtain the U.S.S. RANGER's command histories and deck logs from August 1964 to April 1965, which was the time period the Veteran served aboard the ship.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Naval Historical Center's Ships History Branch and attempt to obtain the U.S.S. RANGER's command histories from August 1964 to April 1965, which was the time period the Veteran served aboard that ship.

2. The RO/AMC should also contact the National Archives in College Park, Maryland and attempt to obtain the U.S.S. RANGER's deck logs from August 1964 to April 1965, which was the time period the Veteran served aboard that ship.

3. The RO should also contact the Veteran in an effort to obtain any buddy statement(s), to include service number or social security number, from fellow Navy personnel who served with the Veteran aboard the U.S.S. RANGER attesting to the fact that the Veteran went ashore in Vietnam.

4. After the above-requested development has been completed to the furthest extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2010).


